DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 18 February 2021. Claims 1, 20-21, 24 and 39 have been amended. Claims 2, 8, 18, 22-23, 25, 27-29, 31, 34-35 and 38 have been cancelled. Claims 41-43 have been added. Therefore, claims 1, 3-7, 9-17, 19-21, 24, 26, 30, 32-33, 36-37 and 39-43 are presently pending in this application.
Claims 1, 3-7, 9-17, 19-21, 24, 26, 30, 32-33, 39-40 and 42-43 have been found allowable and claims 36-37 and 41 are canceled based on the examiners amendment below.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul Bowen on 24 March 2021.
The application has been amended as follows: 
In claim 1, in lines 30-33 replace “exits, wherein the plurality of interior ribs are structured and arranged to extend in a direction that is parallel to the axis of 
In claim 24, in lines 26-29 replace “exits, wherein the plurality of interior ribs are structured and arranged to extend in a direction that is parallel to the axis of each of the plurality of vent holes, wherein” with --exits, wherein--. In lines 31-34 replace “end, and wherein the continuous side wall is structured and arranged to extend in a direction that is parallel to the axis of each of the plurality of vent holes, wherein” with --end, wherein--. In lines 35-36 replace “holes, and wherein” with --holes, wherein--. In line 38 replace “holes.” with --holes, and wherein the continuous side wall includes a longitudinal axis and an interior surface that is cylindrical, the plurality of interior ribs extend from the interior surface of the continuous sidewall and each rib of the plurality of interior ribs is spaced apart from one another with an end of each rib of the plurality of interior ribs being a 
Cancel claims 36-37 and 41.
In claim 43, line 2 replace “directly” with --radially--.
Response to Arguments
Applicant’s arguments, see the remarks, filed 18 February 2021, with respect to the 35 U.S.C. 103 rejections of claims 1-7, 9-17, 19, 24, 26, 30, 33-37 and 40 have been fully considered and are persuasive. The 35 U.S.C. 103 rejections of claims 1-7, 9-17, 19, 24, 26, 30, 33-37 and 40 have been withdrawn. 
Reasons for Allowance
Claims 1, 3-7, 9-17, 19-21, 24, 26, 30, 32-33, 39-40 and 42-43 have been found allowable and claims 36-37 and 41 are canceled. The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose the specific structure and functional recitation as claimed in amended claim 1, “A patient interface to deliver of a flow of air at a positive pressure with respect to ambient air pressure to an entrance to the patient's airways including at least the entrance of a patient's nares to ameliorate sleep disordered breathing, the patient interface comprising: a plenum chamber pressurizable to the positive pressure above ambient air pressure, said plenum chamber including a connection port structured to receive the flow of air at the positive pressure for breathing by a patient; a seal-forming structure constructed and arranged to seal with a region of the patient's face surrounding the entrance to the patient's airways, the seal-forming structure having a hole therein such that the flow of air at the positive pressure is delivered to at least an entrance to the patient's nares, the 
The closet prior arts of record are Ng et al. (2009/0050156 A1), Lockhart et al. (9,242,061 B2), Drew et al. (7,159,587 B2) and Rodes et al. (2014/0347663 A1).
In figures 2-18-1 to 2-18-2 Ng discloses a patient interface to deliver of a flow of air at a positive pressure with respect to ambient air pressure to an entrance to the patient's airways including at least the entrance of a patient's nares to ameliorate sleep disordered breathing, the patient interface comprising: a plenum chamber 1624 pressurizable to a positive pressure above ambient air pressure (see paras. [0002]-[0003]), said plenum chamber 1624 including a connection port structured to receive a flow of air at the positive pressure for breathing by a patient (see para. [0119]): a seal-forming structure constructed and arranged to seal with a region of the patient’s face surrounding the entrance to the patient’s airways (see fig. 2-18-1 and para. [0119]), the seal-forming structure having a hole therein such that the flow of air at the positive pressure is delivered to at least an entrance to the patient’s nares, the seal-forming structure constructed and arranged to maintain the positive pressure in the plenum 
In alternate embodiment shown in figures 2-21-1 and 2-21-3 - 2-21-4 Ng teaches an elbow assembly 1845 with a mask vent 1854 (see para. [0202]) including a plurality of vent holes 1856/1858 each extending through a thickness of the frame (see figure 2-21-3) and each including a vent exit along the exterior surface of the frame (see fig. 2-21-1), a continuous side wall structured to surround the vent exits of the vent holes 1856/1858 (see fig. 2-21-1), and that the vent holes 1856/1858 have a length of 4.5 mm (see para. [0210]). 
In figures 10-15 Lockhart teaches a plurality of interior ribs 66 arranged within the continuous side wall 60, each of the plurality of interior ribs 66 structured and arranged to extend from the continuous side wall 60 and at least partially into the venting area (see fig. 11), wherein the plurality of interior ribs 66 are spaced around a perimeter of the continuous side wall 60 to at least partially divide the exhaust vent flow exiting the vent exits 64 (see col. 6, lines 16-56). 
In figures 7-8 Drew teaches a respiratory mask 100 having an insert 82 with a peripheral flange 90 which has a continuous sidewall and projecting outward from the exterior of the mask 100 (see col. 5, lines 59-67, col. 6, lines 4-6, and lines 31). 
In figure 10 Rodes teaches that a noise dampening device 304 has an exhaust tube 336 venting gas away from the device 304 with a height of 15cm (see para. [0068]). 
Ng does not, neither alone nor in combination with Lockhart, Drew and Rodes, disclose the limitations of “wherein a thickness of the continuous sidewall is formed by a 
Therefore, the prior art does not disclose the limitations as recited in amended claim 1, which has been found allowable since any conclusion of obviousness would be based on improper hindsight reasoning, using knowledge gleaned only from the applicant’s disclosure. Claim 24 recites similar limitations and is allowable for the above reasons. Therefore claims 1, 3-7, 9-17, 19-21, 24, 26, 30, 32-33, 39-40 and 42-43 have been found allowable and claims 36-37 and 41 are canceled as recited in the examiner’s amendment above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555.  The examiner can normally be reached on M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        

/TU A VO/Primary Examiner, Art Unit 3785